Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021, 3/3/2021, 9/17/2021, 1/31/2022, 3/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0114140 A1, Chen et al. (hereinafter Chen).


As to claim 1, Chen discloses a method comprising: 
at an input layer of a model control platform stack: receiving, by a model control platform circuitry comprising a memory storing instructions for the model control platform stack and a processor in communication with the memory, input data (Figs 6, 16; pars 0003, 0023-0024, 0068, 0070, one or more virtual sensor inputs input a model platform); 
at a governance layer of the model control platform stack: maintaining, by the model control platform circuitry, a probe inventory (Fig 4, sensor management system; Fig 13, determine potential sensors by identifying unobserved variables common to locations/systems (e.g. maintaining a probe inventory); Figs 15-16; pars 0003, 0022-0023, 0085); 
maintaining, by the model control platform circuitry, a model inventory (Figs 14-15, identify one or more virtual sensor models; pars 0003, 0063); 
selecting, by the model control platform circuitry based on a type of the input data, a model from the model inventory (Figs 14-15; pars 0003, 0023-0024, 0074, one or more virtual sensor models may be selected for deployment in the IoT environment based on one or more combinations of virtual sensor inputs); 
selecting, by the model control platform circuitry based on the model, a monitoring location point (Fig 15; pars 0021-0022, 0025, 0032, 0067-0068, 0070, selecting location being monitored); 
selecting, by the model control platform circuitry based on the monitoring location point, a probe from the probe inventory (Fig 15; pars 0025-0026, 0068, 0074, one or more virtual sensor being estimated or selected from sensor database); 
deploying, by the model control platform circuitry based on the selections of the probe and the model (Fig 16; pars 0025-0026, deploying selected sensor and sensor model), a container to an orchestration layer of the model control platform stack; 
at the orchestration layer of the model control platform stack: accessing, by the model control platform circuitry, the container; using, by the model control platform circuitry, the container to deploy the probe and the model (Fig 16; pars 0022-0025, deploying virtual sensor and virtual sensor model; pars 0028, 0047, note the memory, storage, and/or the server/cloud database accessible by or corresponding to the particular functional layer/block essentially serves as a container); 
after deployment of the probe and the model, scheduling, by the model control platform circuitry, an execution of the model to determine an inference associated with the input data (Fig 14; pars 0022, 0075, 0077, 0084, virtual sensor models may be selected and trained based on predicted or derived sensor data); 
during the execution, extracting, by the model control platform circuitry, from the probe, probe data from the monitoring location point (Fig 6; pars 0024-0025, 0072, 0074, 0082, extracting sensor data from sensor(s) at locations/areas being monitored); and 
adjusting, by the model control platform circuitry based on the probe data and the inference, the model (Figs 7, 9; pars 0075-0078, a virtual sensor model being trained or adjusted to match and/or predict physical environment based on sematic knowledge).  

As to claim 2, Chen as modified discloses the method according to claim 1, wherein the monitoring location point comprises at least one of: a performance metric for the model; a memory location for an operating system on which the orchestration layer executes; sensory data from at least one sensor (pars 0061, 0075, 0087, sensor data); an accuracy metric for the model; or an inter-model comparison (par 0080).  

As to claim 3, Chen as modified discloses the method according to claim 1, wherein the governance layer of the model control platform stack is configured to: deploy multiple probes to the orchestration layer (Fig 16, deploy one or more virtual sensor models; pars 0003, 0022); or deploy multiple models to the orchestration layer (par 0080).  

As to claim 4, Chen as modified discloses the method according to claim 1, wherein the orchestration layer is configured to execute multiple models in parallel (par 0073, simultaneously learn, fuse, or apply virtual sensor models (e.g. execute in parallel).  

As to claim 5, Chen as modified discloses the method according to claim 1, wherein the probe is configured to generate an ensemble output during the execution of the model (pars 0067-0068, 0074, 0087).  

As to claim 6, Chen as modified discloses the method according to claim 1, further comprising: injecting, by the model control platform circuitry, the probe into the container (pars 0024, 0026, 0063, 0067-0068, input data from one or more physical and/or virtual sensors being received (e.g. injected) and utilized to produce and store virtual sensor output parameters, train the sensor model, and deploy IoT system, which required the relevant data to be stored in memory, database, remote server/cloud (e.g. in a container) during and after the training process).  

As to claim 8, it is a system encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 9-13, they are rejected with the same reason as set forth in claims 2-6, respectively.

As to claim 15, it recites a system comprising non-transitory machine-readable media storing instructions executed performing same functions and features as claim 8. Rejection of claim 8 is therefore incorporated herein.
As to claims 16-19, they are rejected with the same reason as set forth in claims 8-12, respectively.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0114140 A1, Chen et al. (hereinafter Chen) in view of US 2013/0079955 A1, Masiello et al. (hereinafter Masiello).


As to claim 7, Chen as modified discloses the method according to claim 1, wherein: the input data comes from a live deployment (Fig 16: 1606, sensor inputs for the IOT environment being a live deployment); and the orchestration layer of the model control platform stack is configured to deploy the model from a staging environment to a production environment (pars 0003, 0023-0024, being deployed in an IoT environment. Note an IoT is a consumer product, e.g. working in a production environment).  Chen does not expressly disclose the input data being used to create an early warning system. However, Chen discloses making assessment for the input data accuracy which can serve as an alert for its operation condition(pars 0075, 0079). 
Nevertheless, Masiello, in the same or similar field of endeavor, further teaches (Figs 1, 7; pars 0004-0005, 0008-0010, 0024-0026, sensor input data being used to determine if an alarm being triggered or reported compared with an alarm condition). Therefore, consider Chen and Masiello’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Masiello’s teachings to enable the operation environment is monitored and alerted with respect to the operation condition.

As to claim 14, it is rejected with the same reason as set forth in claim 7.
As to claim 20, it is rejected with the same reason as set forth in claim 7.

Examiner’s Note
5.	Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661